UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Elisabeth A. Shumaker                                                           Chris Wolpert
Clerk of Court                          June 16, 2016                      Chief Deputy Clerk




Mr. Timothy J. Henry
Office of the Federal Public Defender
District of Kansas
301 North Main Street
850 Epic Center
Wichita, KS 67202

RE:       14-3041, United States v. Nichols
          Dist/Ag docket: 6:13-CR-10106-JTM-1

Dear Counsel:

Attached is a copy of the order and judgment issued today in this matter. The court has
entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



cc:       James A. Brown
          Jason W. Hart



EAS/at